UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 30, 2013 AMREP CORPORATION (Exact name of Registrant as specified in its charter) Oklahoma 1-4702 59-0936128 (State or other jurisdiction of (Commission File (IRS Employer incorporation) Number) Identification No.) 300 Alexander Park, Suite 204, Princeton, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(609) 716-8200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Reference is made to theCurrent Report on Form 8-K of AMREP Corporation (the “Company”)filed March 22, 2013, as amended by the Current Report on Form 8-K of the Company filed May 24, 2013, reporting the demand of the State of Florida that the Company’s Palm Coast Data LLC subsidiary (“PCD”)repay, by July 31, 2013, $1,305,480.73 of the $3,000,000 incentive award PCD received from the State in connection with the project in which the Company’s subscription fulfillment services operations were consolidated at PCD’s Palm Coast, Florida facility.The demand was made as a result of PCD’s failure to meet certain performance requirements of the award agreement for 2010, 2011 and 2012. On July 30, 2013, PCD received a notice from the State of Florida that the payment date for the above referenced amount has been extended to August 30, 2013 as PCD continues to negotiate a settlement of the repayment amount with the State of Florida. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMREP Corporation Date: July 31, 2013 By: /s/ Christopher V. Vitale Christopher V. Vitale Vice President, General Counsel and Secretary
